        Case
         Case1:20-cv-05614-AKH
              1:20-cv-05614-AKH Document
                                 Document26-2
                                          29 Filed
                                              Filed07/23/20
                                                    07/22/20 Page
                                                              Page11ofof11




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


MICHAEL D. COHEN,

                             Petitioner,

       v.                                           No. 20 Civ. 5614

WILLIAM P. BARR, et al.,

                             Respondents.


                                            ORDER

       On consideration of the consent motion of Lawyers Defending American Democracy, Inc.

(“LDAD”) for leave to file a brief as amicus curiae in support of the petition and emergency

motion for a temporary restraining order (ECF No. 26) it is, by the Court, this 23 day of July,

2020, ORDERED that LDAD’s motion be, and the same hereby is, GRANTED.




                                                Alvin K. Hellerstein /s/
                                               Hon. Alvin K. Hellerstein
                                               United States District Judge
